Citation Nr: 0010340	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-23 258	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of right 
leg burns.

2.  Entitlement to service connection for residuals of a 
fractured jaw.


INTRODUCTION

As addressed below, in March 2000 the veteran submitted a 
request to withdraw his appeal in connection with all issues 
that were prepared for and certified for appellate review.  
However, a review of the claims file shows that in a VA Form 
21-4138 (Statement in Support of Claim) dated November 1998, 
the veteran raised claims for service connection for a right 
shoulder rotator cuff injury, a spot/cut on his right arm and 
what appears to be a claim for service connection for a scar 
on the right arm.  These issues have not yet been addressed 
by the RO and were not prepared for appellate review, and as 
such are not currently pending before the Board.  
Accordingly, these matters are referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1978 to December 1986.

2.  On March 23,2000, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


- 2 -


